Exhibit 10.2

November 10, 2006

Yukio Morikubo

14015 SE 42nd Place

Bellevue, WA 98006

Dear Yukio:

We are delighted to extend you an offer to be Vice President, General Counsel at
drugstore.com* starting as soon as possible.

We are offering you an annual salary of $225000, which will be paid every two
weeks in accordance with the Company’s standard payroll policies. You will be
eligible to receive an annual target bonus of 25% of your annual salary, based
on both company and individual performance. Depending on the level of company
and individual performance, you may receive between 0% and 140% of this target
amount. Executive bonus compensation for subsequent years will be determined by
the Board of Directors and CEO. Your compensation package will be reviewed
annually. Other company-provided benefits, for which you are eligible, including
health and welfare benefits, will be reviewed with you in detail on your first
day of employment. With respect to vacation accrual, you will accrue 4 weeks of
vacation per year.

At the start of your employment, you will be eligible for an option (the
“Option”) to purchase 250, 000 shares of drugstore.com, inc. common stock (the
“Option Shares”). Your Option will be granted by a committee of the board of
directors as soon as practicable after you commence employment. Your vesting
commencement date will be your first day of employment. The exercise price of
the Option Shares will be determined by the committee and will be based on fair
market value on the Friday after you commence employment. The vesting schedule
will be no less generous than that offered to new employees today (20% vest at 6
months and the remaining vesting quarterly for the 3.5 years following the
initial vesting date). The Option will be subject to the terms of the Company’s
1998 Stock Option Plan and the related Stock Option Agreement between you and
drugstore.com*.

In appreciation for your decision to join us, we will pay you a signing bonus of
$20,000. This bonus will be payable in accordance with our standard payroll
policies and subject to applicable withholding taxes. If your employment with
drugstore.com* is terminated for any reason other than an involuntary
termination without cause prior to the second anniversary of your start date,
you will be responsible for reimbursing the Company for the $20,000 signing
bonus, on a pro-rated monthly basis on the terms set forth in the attached
Signing Bonus Agreement and Promissory Note. This bonus will be paid at the
first payroll after you commence employment with the company.



--------------------------------------------------------------------------------

This offer is contingent on your completion of our standard form Confidentiality
and Inventions Agreement and employment application prior to commencing
employment, copies of which are enclosed with this letter. If you have any
questions about this agreement, please call us. This offer is also contingent on
the successful completion of a background check. The results must be reviewed
and accepted by drugstore.com* in accordance with our guidelines prior to your
start date as stated in this offer letter. If the results are unacceptable, this
offer will be rescinded.

Throughout your employment with drugstore.com*, you will be an at-will employee.
This means that you may terminate your employment with drugstore.com* at any
time with or without cause, and with or without notice. Similarly,
drugstore.com* may terminate your employment at any time, with or without cause,
and with or without notice. Your at-will employment status may not be orally
altered by any drugstore.com* employee, and may be altered in writing only by
the CEO of the Company.

Congratulations! All of us at drugstore.com* are very excited that you’re
joining the team and look forward to a beneficial and rewarding relationship.
Kindly indicate your consent to the terms in this offer letter by signing and
returning a copy to us at your earliest convenience.

 

Sincerely, /s/ Dawn Lepore

Dawn Lepore

President, CEO and Chairman

Agreed and Accepted:    /s/ Yukio Morikubo     Date:   11/17/2006   Yukio
Morikubo      

 

* drugstore.com and/or its affiliates and subsidiaries